DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 9/8/22, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2019/0104230 by Asai, and further in view of U.S. patent application publication 2020/0201211 by Kogiso.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0060953 by Hirai et al., and further in view of U.S. patent application publication 2019/0104230 by Asai, and further in view of U.S. patent application publication 2020/0201211 by Kogiso.
2)	Regarding claims 1, Hirai teaches a computing device (figure 1, item 200; a server), comprising: a processing resource (paragraph 52; figure 5, item 210; a CPU controlling the server); and a memory resource (figure 5, item 220; storage for control programs) storing non-transitory machine-readable instructions to cause the processing resource to: receive an authentication signal from an imaging device (paragraphs 78 and 79; figure 7, item S16; figure 8, item S51; printer transmits maintenance information to server, the information including user identification and apparatus identification information); authenticate the imaging device using the authentication signal (figure 8, item S52; subscription for identification information is determined valid or not [i.e. authenticated]); and transmit print enablement data to the imaging device to enable print job functionality for the imaging device in response to authenticating the authentication signal (figure 8, item S60; paragraph 85; reference value information can be transmitted back to printer when a device has been authenticated, the reference value information enabling printing through regular maintenance as noted in paragraph 40), wherein the print enablement data includes print material supply identification information utilized by the imaging device to identify a print material supply installed in the imaging device as authentic (paragraph 135; authentication information of the ink supply [i.e. “material supply identification information] can be obtained by server and sent back to the printer to authenticate an ink cartridge as valid or invalid [i.e. “authentic” or not]).
	Hirai does not specifically teach encoded print material supply identification information and print enablement data to perform a print job in response to receiving a print job request.
	Kogiso teaches encoded print material supply identification information (paragraph 41; developer information can be expressed as an encryption key).
Hirai and Kogiso are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Kogiso to add encrypted developer information.  The motivation for doing so would have been for greater data security.  
Asai teaches print enablement data to perform a print job in response to receiving a print job request (paragraph 84; enablement data for label printing received from server 56 as described in paragraphs 72 and 74 can be utilized for a print job).
NOTE: Asai could modify the invention of Hirai to make clear that a job can be output utilizing data obtained from the server.
Hirai and Asai are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Asai to add a print job using enablement data.  The motivation for doing so would have been so that “the label printing process is executed” (paragraph 84).
Therefore it would have been obvious to combine Hirai with Asai and Kogiso to obtain the invention of claim 1.



3)	Regarding 2, Hirai teaches the computing device of claim 1, wherein the processing resource is to select the print enablement data from a plurality of print enablement data files (figure 6; paragraph 60; reference value is selected based partially upon apparatus type).
4)	Regarding claim 3, Hirai teaches the computing device of claim 2, wherein: the print enablement data corresponds to the imaging device; and the plurality of print enablement data files each correspond to a different imaging device (figure 6; paragraph 60; reference value is selected based partially upon apparatus type).
5)	Regarding claim 4, Hirai teaches the computing device of claim 1, wherein the processing resource is to update the print enablement data (figure 8, items S55, S56, S59; reference value can be updated based on various criteria).
6)	Regarding claim 5, Hirai teaches the computing device of claim 4, wherein the processing resource is to transmit the updated print enablement data to the imaging device (figure 8, item S60; reference value is transmitted after being updated).
7)	Regarding claim 6, Hirai teaches a system, comprising: an imaging device (figure 1, item 11; multiple printing devices), wherein the imaging device is to transmit an authentication signal to a computing device (paragraphs 78 and 79; figure 7, item S16; figure 8, item S51; printer transmits maintenance information to server, the information including user identification and apparatus identification information); and the computing device (figure 1, item 200; a server) to: receive the authentication signal from the imaging device; authenticate the imaging device using the authentication signal (figure 8, item S52; subscription for identification information is determined valid or not [i.e. authenticated]); and8600995015/17 transmit print enablement data to the imaging device to enable print job functionality for the imaging device in response to authenticating the authentication signal (figure 8, item S60; paragraph 85; reference value information can be transmitted back to printer when a device has been authenticated, the reference value information enabling printing through regular maintenance as noted in paragraph 40), wherein the print enablement data includes print material supply identification information utilized by the imaging device to identify a print material supply installed in the imaging device as authentic (paragraph 135; authentication information of the ink supply [i.e. “material supply identification information] can be obtained by server and sent back to the printer to authenticate an ink cartridge as valid or invalid [i.e. “authentic” or not]).
	Hirai does not specifically teach encoded print material supply identification information and print enablement data to perform a print job in response to receiving a print job request; wherein the imaging device is to perform a print job utilizing the print enablement data in response to receiving a print job request.
	Kogiso teaches encoded print material supply identification information (paragraph 41; developer information can be expressed as an encryption key).
Hirai and Kogiso are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Kogiso to add encrypted developer information.  The motivation for doing so would have been for greater data security.  
Asai teaches the imaging device is to perform a print job utilizing the print enablement data in response to receiving a print job request; wherein the imaging device is to perform a print job utilizing the print enablement data in response to receiving a print job request (paragraph 84; enablement data for label printing received from server 56 as described in paragraphs 72 and 74 can be utilized for a print job).
NOTE: Asai could modify the invention of Hirai to make clear that a job can be output utilizing data obtained from the server.
Hirai and Asai are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Asai to add a print job using enablement data.  The motivation for doing so would have been so that “the label printing process is executed” (paragraph 84).  Therefore it would have been obvious to combine Hirai with Asai to obtain the invention of claim 6.
9)	Regarding claim 7, Asai (as combined with Hirai in the rejection of claim 6 above) teaches the system of claim 6, wherein firmware of the imaging device is to utilize the print enablement data to cause the imaging device to perform the print job (paragraphs 72 and 84; firmware can be updated with enablement data to perform a label printing job).
10)	Regarding claim 8, Hirai does not specifically teach the system of claim 6, wherein the print enablement data includes a print quality table.
	Kogiso teaches the system of claim 6, wherein the print enablement data includes a print quality table (paragraph 67; printer can acquire a transfer bias table [i.e. “print quality”] from a server when a developer is authenticated).
Hirai and Asai are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Kogiso to add a print quality table.  The motivation for doing so would have been so that “an image forming apparatus can transfer developer … with higher accuracy” (paragraph 68).  Therefore it would have been obvious to combine Hirai with Asai and Kogiso to obtain the invention of claim 8.
11)	Regarding claim 10, Asai (as combined with Hirai in the rejection of claim 6 above) teaches the system of claim 6, wherein the print enablement data includes a print mode (paragraphs 72 and 84; firmware can be updated with enablement data add a label printing mode).
12)	Claim 12 is taught in the same manner as described in the rejection of claim 6 above.
13)	Regarding claim 13, Hirai teaches the method of claim 12, wherein the method includes authenticating, by the imaging device, the print material supply utilizing the print enablement data (paragraph 135; ink cartridge can be authenticated at MFP using data received from server).
14)	Regarding claim 14, Hirai teaches the method of claim 13, wherein the method includes at least one of: performing, by the imaging device, the print job utilizing default print enablement data in response to the print material supply not being authenticated (paragraph 136; when a subscription is invalid a different [i.e. a “default”] execution condition [i.e. reference value as per figure 8] can be utilized); and preventing, by the imaging device, the print job in response to the print material supply not being authenticated.

15)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0060953 by Hirai et al., and further in view of U.S. patent application publication 2020/0201211 by Kogiso, and further in view of U.S. patent application publication 2019/0104230 by Asai as applied to claim 6 above, and further in view of U.S. patent application publication 2012/0082373 by Mebane.
	Hirai does not specifically teach the system of claim 6, wherein the print enablement data includes a color map.
	Mebane teaches the system of claim 6, wherein the print enablement data includes a color map (paragraphs 33 and 35; color maps can be transmitted to an output device through updating firmware).
Hirai and Mebane are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Mebane to add a color map.  The motivation for doing so would have been to “map input colors to within the gamut of the output device” (paragraph 33).  Therefore it would have been obvious to combine Hirai with Asai, Kogiso and Mebane to obtain the invention of claim 9.

16)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0060953 by Hirai et al., and further in view of U.S. patent application publication 2020/0201211 by Kogiso, and further in view of U.S. patent application publication 2019/0104230 by Asai as applied to claim 12 above, and further in view of U.S. patent application publication 2020/0004469 by Tomida.
	Hirai does not specifically teach the method of claim 12, wherein the method includes preventing, by the computing device, transmitting the print enablement data to the imaging device in response to the authentication signal not being authenticated.
	Tomida teaches the method of claim 12, wherein the method includes preventing, by the computing device, transmitting the print enablement data to the imaging device in response to the authentication signal not being authenticated (paragraph 73; when MFP authentication with server fails, data is not obtained from the server).
Hirai and Tomida are combinable because they are both from the printer update control field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hirai with Tomida to add data transmission prevention.  The motivation for doing so would have been so that “access to the storage destination is restricted” (paragraph 74).  Therefore it would have been obvious to combine Hirai with Asai, Kogiso and Tomida to obtain the invention of claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672